ATTORNEYGRIEVANCE COMMISSION                    *            IN THE
      OF   MARYLAND                                          COURT OF APPEALS
                                                *            OF MARYLAND
                  Petitioner
                                               *                                 24
                                                             Misc. Docket AG N0.2_4
V.
                                               *             September Term, 2017

RAOUF MUHAMMAD ABDULLAH                         -X-




                 Respondent.                   *


                                           m
           This matter came before the Court on the Joint Petition for Reprimand by Consent

ﬁled by the Attorney Grievance Commission of Maryland and Respondent, Raouf M.


                                                                                       _
Abdullah. The Court, having considered the Petition and the record herein, it is this 22nd

day   of September,   2017,

           ORDERED, that Respondent, Raouf M. Abbdullah. be and he is hereby

REPRIMANDED for violating Rule 5.] of the Maryland Lawyers’ Rules of Professional

Conduct.




                                                       /s/ Clayton Greene Jr.
                                                      Senior Judge